           Case 1:20-cv-09367-CM Document 5 Filed 12/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOE N. FLOWERS JR.,

                                 Petitioner,
                                                                 1:20-CV-9367 (CM)
                     -against-
                                                                 CIVIL JUDGMENT
 UNITED STATES,

                                 Respondent.

       Pursuant to the order issued December 17, 2020, denying the petition without prejudice,

       IT IS ORDERED, ADJUDGED AND DECREED that the petition is denied without

prejudice. Because the petition makes no substantial showing of a denial of a constitutional right,

a certificate of appealability will not issue under 28 U.S.C. § 2253.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Petitioner and note service on the docket.

SO ORDERED.

 Dated:    December 17, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
